Citation Nr: 1822468	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-17 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder (MDD).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to May 1953 and December 1953 to June 1955. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In July 2017, the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

During the course of the appeal, the evidentiary development has resulted in evidence showing multiple psychiatric diagnoses, including PTSD and MDD.  In light of the evidence of record and the decision in Clemmons v. Shinseki, 23 Vet. App. 1 (2009), the Board has characterized the issue on appeal as service connection for an acquired psychiatric disorder, which includes all psychiatric diagnoses.

In September 2017, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

The Board notes that in a December 2017 rating decision, the RO granted service connection for bilateral pes planus, hammer toes and service connection for cold injury left foot and right foot.  This was a full grant of the benefits sought with regard to the issue of entitlement to service connection for a bilateral foot disorder.  Grantham v. Brown, 114 F .3d 1156 (Fed. Cir. 1997).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran has been diagnosed with PTSD and depressive disorder that are related to his reported in-service stressors/military service.


CONCLUSION OF LAW

PTSD and depressive disorder were incurred in active duty.  38 U.S.C. §§ 1110, 1131, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C. § 5103A (a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the Veterans Claims Assistance Act of 2000 do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating his claim for service connection for an acquired psychiatric disorder.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. 1154(a) (2012) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for service connection for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").
"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Service connection specifically for posttraumatic stress disorder (PTSD) requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a link, or causal nexus, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  The applicable regulation requires that the in-service stressor or traumatic event involve actual or threatened death, serious injury, or a threat to the physical integrity of self or others and the person's response involve intense fear, helplessness, or horror.  See DSM-IV § 309.81 (4th ed. 1994).

In adjudicating a claim for service connection for PTSD, the evidence necessary to establish the incurrence of a stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether or not the veteran was "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, a veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary, provided that the testimony is found to be satisfactory, that is, not contradicted by service records, and "consistent with the circumstances, conditions, or hardships of such service."  
38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(d), (f); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  To gain the benefit of a relaxed standard for proof of service incurrence of an injury or disease, 38 U.S.C. § 1154(b) requires that a veteran have actually participated in combat with the enemy.  See VAOPGCPREC 12-99.  

Certain diseases, such as psychoses, are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  The presumption is rebuttable by probative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  The Board notes that the Veteran has not been diagnosed with psychoses.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that he has a current psychiatric disorder, which developed as a result of stressful incidents while serving in combat in the Korean War during active military service.

The Veteran's service treatment records do not provide a diagnosis of MDD, PTSD, or any other psychiatric disorder.  However, his service records do show that he served in combat during the Korean War.  As such, his reported stressors are conceded.

Post-service, during treatment with private psychiatrist, Dr. H. J. in July 2011, the Veteran was diagnosed with PTSD and chronic MDD.  

The Veteran was afforded VA examinations in March 2011 and January 2012, both of which found that the Veteran did not meet the criteria for a diagnosis of PTSD.  While the January 2012 VA examiner noted the Veteran's prior treatment with Dr. H.J., there was no mention of the diagnoses made by Dr. H.J., nor were the diagnoses he provided reconciled with the findings of the VA examiner.  As such, the Board, in a September 2017 remand, found the January 2012 examiner's opinion inadequate for evaluation purposes and remanded for another examination and medical opinion, which was submitted in November 2017.

The Board also finds that the November 2017 examiner's opinion is inadequate because although there was no psychiatric disorder diagnosed during the September 2017 examination, the examiner failed to address the prior psychiatric diagnoses of record, as directed in the September 2017 remand.  In this regard, as previously noted, the Veteran was diagnosed during private treatment in July 2011 with PTSD and chronic MDD.  

A June 2017 statement from the Veteran's private physician, W. B. III, M.D., indicates that the Veteran carries a diagnosis of PTSD, and that his symptoms are related to experiences during combat in the Korean War.  Furthermore, private treatment records from Dr. C. C., PsyD dated in July 2017 and a July 2017 VA PTSD Disability Benefits Questionnaire, both of which were submitted in October 2017, indicate that the Veteran was diagnosed with PTSD and depressive disorder.  Moreover, Dr. C. C. opined that, as the Veteran had not reported any post-service stressors, the Veteran's diagnosed psychiatric disorders are related to his reported stressors during active military service.  See July 2017 treatment records from Dr. C. C., PsyD.  

As highlighted above, the medical evidence of record shows that the Veteran has been diagnosed with PTSD and depressive disorder.  The record thus demonstrates a current disability.  The Veteran has reported stressful incidents while serving in combat during the Korean War.  The Board notes that the Veteran is considered competent to report the incidents he experienced during service, and, as noted above, personnel records show that the Veteran participated in combat during active duty.  Therefore, the Board finds that the Veteran's reported in-service stressors are conceded.

The Board attempted to obtain a VA opinion in this case.  Unfortunately, for the reasons noted above, all the opinions are inadequate.  Nevertheless, the July 2017 private opinion discussed above clearly states that the Veteran's currently diagnosed psychiatric disorders, PTSD and depressive disorder, are related to stressful situations in service.  Therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's currently diagnosed PTSD and depressive disorder are related to his active military service.  Therefore, service connection for PTSD and depressive disorder is warranted.  See 38 C.F.R. §§ 3.102, 3.303, 3.304.  See also 38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102;Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for PTSD and depressive disorder is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


